DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the Office Action mailed November 23, 2020, applicant submitted an amendment filed on February 23, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive and the art rejection has been withdrawn.

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 2, 5-6, 8-12, 15-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind using generic computer components. That is, other than reciting “computers and storage devices” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, accessing an expression database to obtain an existing expression stored in the expression database that is associated with a particular voice command (can be a user looking at a piece of paper can accessing particular data); segmenting the existing expression into a plurality of segments, each segment of the plurality of segments comprising one or more words and/or one or more arguments (can be done by a user parsing the data); generating, based on the plurality of segments segmented from the existing expression, one or more candidate expressions associated with the particular voice command (can be done by a user generating particular data); for each candidate expression of the one or more generated candidate expressions: determining whether the candidate expression matches portions of text in a text corpus that corresponds to the particular voice command (can be done by the user comparing data); determining whether a frequency at which the candidate expression matches the portions of the text in the text corpus satisfies a predetermined frequency threshold (can be done by a user looking at the data and determining frequency data); and when the candidate expression matches the portions of the text in the text corpus that corresponds to the particular voice command and when the frequency at which the candidate expression matches the portions of the text in the text 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

	Dependent claim are also non-statutory, as they also present additional mental processing such as determining frequency of phrases, comparing the transcription of utterances to phrases, identifying phrases, obtaining rules and replacing terms, generating candidate expressions, which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657